DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0314436 to Nakamura; in view of US 2006/0044295 to Yu et al.; further in view of US 2012/0127324 to Dickins et al.; further in view of US 2019/0251929 to Fossati et al.; further in view of US 2007/0013626 to Ando et al.

claim 1, Nakamura teaches a white balance adjusting system for a display device, the white balance adjusting system connected to an external control device and comprising: 
a control member disposed in the display device, wherein the control member comprises a register (Fig. 2, 11) storing white balance control commands and a preset white balance lookup table (Fig. 2, 35R, 35G, 35B); 
a module coupled to the control member and configured to store a test pattern (Fig. 1, 60, paragraph 126); 
a first storage element disposed in the display device (Fig. 2, 32R, 32G, 32B); and
an optical sensor (Fig. 1, 70, paragraph 128) configured to measure chroma data of the screen according to the test pattern; 
wherein the external control device executes the white balance control commands (Fig. 1, 90, paragraph 34, based on the input signal, the external control device controls the execution of the control commands to perform a white balance calibration) so that white balance adjustment is implemented according to the preset white balance lookup table and the chroma data of the screen, so that a corrected white balance lookup table is produced, wherein the corrected white balance lookup table is stored in the first storage element (paragraph 146). 
Nakamura does not teach wherein the external control device is operated by the control member.
Yu et al. teach wherein the external control device is operated by the control member (Fig. 2b, paragraph 23, data in memory 106 is accessible to the external device by the control member activating switch 206).
It would have been obvious to one of ordinary skill in the art, to modify the device of Nakamura, so that the external control device is operated by the control member, such as taught by Yu et al., for the purpose of allowing dynamic tuning of display parameters.

Dickins et al. teach wherein the the module is a built-in self-test module (paragraph 18, “Preferably, the test image(s) are readily available to or stored in: the display device to be characterized”).
It would have been obvious to one of ordinary skill in the art, to modify the device of Nakamura and Yu et al., so that the module is a built-in self-test module, such as taught by Dickins et al., for the purpose of calibrating the display.
Nakamura, Yu and Dickens et al. do not teach the optical sensor attached to a side surface of a screen of the display device and further configured to measure brightness, wherein white balance adjustment is further implemented according to the brightness.
Fossati et al. teach the optical sensor attached to a side surface of a screen of the display device and further configured to measure brightness (Fig. 4B).
It would have been obvious to one of ordinary skill in the art, to modify the device of Nakamura, Yu and Dickens et al., such as taught by Fossati et al., for the purpose of providing modularity.
Nakamura, Yu, Dickens and Fossati et al. do not explicitly teach wherein white balance adjustment is further implemented according to the brightness.
Ando et al. teach wherein white balance adjustment is further implemented according to the brightness (paragraph 9).
It would have been obvious to one of ordinary skill in the art, to further make white balance adjustment according to the brightness, such as taught by Ando et al., for the purpose of improving calibration accuracy.

As per claim 7, it is a method comprising similar limitations to those in claim 1 and it is therefore rejected for similar reasons.

Claims 4-6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0314436 to Nakamura; in view of US 2006/0044295 to Yu et al.; further in view of US 2012/0127324 to Dickins et al.; further in view of US 2019/0251929 to Fossati et al.; further in view of US 2007/0013626 to Ando et al.; further in view of US 2008/0165292 to Bing et al..

As per claim 4, Nakamura, Yu, Dickens, Fossati and Ando et al. teach the white balance adjusting system for the display device of claim 1.
Nakamura, Yu, Dickens, Fossati and Ando et al. do not explicitly teach wherein the test pattern stored in the built-in self-test module comprises a plurality of single solid color pictures each have a gray level different from each other and fully fill the screen.
Bing et al. teach wherein the test pattern stored in the built-in self-test module comprises a plurality of single solid color pictures each have a gray level different from each other and fully fill the screen (paragraph 32, field sequential displays breakdown a composite image into a sequence of white/red/green/blue images).
It would have been obvious to one or ordinary skill in the art, to modify the device of Nakamura, Yu, Dickens, Fossati and Ando et al., so that the test pattern stored in the built-in self-test module comprises a plurality of single solid color pictures each have a gray level different from each other and fully fill the screen, such as taught by Bing, for the purpose of improving calibration accuracy.

As per claim 5, Nakamura, Yu, Dickens, Fossati, Ando and Bing et al. teach the white balance adjusting system for the display device of claim 4, wherein the plurality of single solid color pictures comprise a red picture, a green picture, a blue picture, and a white picture (Bing, paragraph 32).

claim 6, Nakamura, Yu, Dickens, Fossati, Ando and Bing et al. teach the white balance adjusting system for the display device of claim 5, wherein each of the red picture, the green picture, and the blue picture has a 10-bit color depth (Fossati, paragraph 34, 10-bit LCD panel).

As per claim 10, it comprises similar limitations to those in claim 5 and it is therefore rejected for similar reasons.

Allowable Subject Matter

Claims 2, 3, 8, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-14 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694